377 U.S. 405 (1964)
MEEKS
v.
GEORGIA SOUTHERN & FLORIDA RAILWAY CO.
No. 981.
Supreme Court of United States.
Decided June 1, 1964.[*]
ON PETITION FOR WRIT OF CERTIORARI TO THE COURT OF APPEALS OF GEORGIA.
Thomas J. Lewis and Thomas J. Lewis, Jr. for petitioner in No. 981.
W. Graham Claytor, Jr., Charles J. Bloch, Denmark Groover, Jr. and William H. Allen for respondent in No. 981.
George R. Wolf for petitioner in No. 1004.
Robert Broderick for respondent in No. 1004.
PER CURIAM.
The petitions for writs of certiorari are granted and the judgments are reversed. Rogers v. Missouri Pacific R. Co., 352 U.S. 500.
MR. JUSTICE HARLAN, whom MR. JUSTICE STEWART joins, dissenting in No. 981, and dissenting in part and concurring in part in No. 1004.
These are two more negligence cases, neither of which should have been brought here since both involve only questions of the sufficiency of the evidence to support the jury verdicts. See, e. g., my dissenting opinion in Dennis v. Denver & Rio Grande W. R. Co., 375 U.S. 208, 212, and *406 those in the cases therein cited; cf. my dissenting opinion in Eichel v. New York Central R. Co., 375 U.S. 253, 256.
Feeling obliged, however, to reach the merits because the cases are before us, see my opinion in Rogers v. Missouri P. R. Co., 352 U.S. 500, 559-562, I dissent from the judgment in No. 981 and concur in the judgment in No. 1004.
NOTES
[*]  Together with No. 1004, Braswell, Administratrix, v. New York, Chicago & St. Louis Railroad Co., on petition for writ of certiorari to the Supreme Court of Illinois.